DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-13 and 16-25 have been considered but are moot because the new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 9-11, 16-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US PG-Pub (US 20140046291 A1) in view of Yasui US PG-Pub(US 20110092811 A1) in view of Kim et al. ("Preliminary Study for Designing a Novel Vein-Visualizing Device").
Regarding Claim 1, Harris teaches a method for stereo-visual localization of an object performed by a portable localization device, comprising:
capturing, by at least one processor, a first stereo image of the object in the illuminated field of view from a first view point by a first stereo image sensor of a pair of stereo image sensors and a second stereo image of the object in the illuminated field of view from a second view point by a second stereo image sensor of the pair of stereo image sensors, (¶[0087], The system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins, a light sensor configured to receive light from the target area, where the light sensor can include a first light sensor element configured to produce a right-eye image and a second light sensor element configured to produce a left-eye image, a controller configured to generate a 3D stereoscopic image that comprises the right-eye image and the left-eye image. The 3D stereoscopic image configured to distinguish the one or more veins from the other tissue around the veins. [0197] In some embodiments, the stereoscopic image in 3D can be presented on a single monitor or display device, which can be used with the devices shown in FIGS. 4-7B, or with another handheld or mobile device, or with other suitable devices. For example, the device shown in FIG. 4 can include two cameras that are spaced apart to produce right eye and left eye images, instead of the single camera 208 shown. The right eye and left eye images can be displayed on a single display device (e.g., on a handheld or mobile device), and eyewear (e.g., shuttering, polarizing, or color filtering) can be worn by the user to present the right eye image to the right eye and the left eye image to the left eye. In some embodiments, the display device can be configured to present a 3D image without the use of specialized eyewear, e.g., by using a parallax barrier or an lenticular array to direct the right eye image to the right eye and the left eye image to the left eye. In some embodiments, the system can provide a stereoscopic 3D NIR image to assist in determining patency and/or in evaluating infiltration or extravasation (e.g., by allowing the user to determine depth in the image). Harris contemplates using stereo cameras along with the pair of light sources to render a 3D image that would allow the user to determine depth in the image.)
detecting, by the at least one processor, a subject placed over the object in the illuminated field of view; (¶[0183], the image system can be used to facilitate insertion of an intravenous (IV) line. For example, a medical practitioner can select a location for the IV line, e.g., based at least in part on the displayed image of the patient's vasculature. The presented image 212 can enable a medical practitioner to avoid branches and valves and other problematic areas when selecting a location for the IV line. The image 212 can also be used during insertion of the IV line to facilitate positioning of the needle into the selected vein.)
capturing, by the at least one processor, a third stereo image of the detected subject from the first view point by the first stereo image sensor and a fourth stereo image of the detected subject from the second view point by the second stereo image sensor; ([0012], The light source can include a third light emitter configured to emit light of a third wavelength that is different than the first and second wavelengths, and the controller can be configured to pulse the third light emitter to produce a third image using the third wavelength. The first wavelength can be between about 700 nm and 800 nm, the second wavelength can be between about 800 nm and about 900 nm, and the third wavelength can be between about 900 nm to about 1100 nm. The light source can include a fourth light emitter configured to emit light of a fourth wavelength that is different than the first, second, and third wavelengths, and the controller can be configured to pulse the fourth light emitter to produce a fourth image using the fourth wavelength. [0159], the imaging system 200 can enable a medical practitioner to identify the location of a blood vessel 206 to facilitate placement of a needle therein. The imaging system 200 can be configured to provide real time vein imaging with no perceptible time delay. [0183], once a needle or IV line has been inserted, the medical practitioner can use the imaging system to confirm patency of the vein, IV line, and/or infusion site. The examiner interprets the prior art is capable of generating multiple images of the view and can generate the needle being inserted into the vein.)
generating, by the at least one processor a stereo-visual user interface; (¶[0012], The controller can be configured to display the first and second images in rapid succession so that the first and second images merge when viewed by a viewer. The controller can be configured to combine the first image and the second image to form a composite image for display.)
Harris does not explicitly teach a stereo-visual user interface comprising the first stereo image of the object in a first portion and the second stereo image of the object in a second portion and providing the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface. 

    PNG
    media_image1.png
    328
    532
    media_image1.png
    Greyscale

Yasui teaches a stereo-visual user interface comprising the first stereo image of the object in a first portion and the second stereo image of the object in a second portion ([0023] As mentioned above, the present invention is an apparatus which creates images of a blood vessel and a needle and recognizes the positional relationship between the blood vessel and the needle. [0024] 1) A blood vessel can be recognized by using a blood vessel image whose image quality is optimized by using a see-through technology and an image processing technique. The examiner interprets the prior art is generating blood vessel images of a patient and shown in Figure 2 shows a first portion of the vessel on the top left and the second portion on the top right.)providing the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface (As seen in Figure 2 of Yasui shows a display screen of images of a needle and target vein. The image on the top left shows the needle(10) and the target vein(88) in a first portion of the display and the image on the right shows the image in a second portion of the display screen.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to display images of the subject in different portions of the display interface. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Harris and Yasui do not explicitly teach illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. wherein the each of the stereo image sensors is situated individually on each of the pair of support members


    PNG
    media_image2.png
    187
    505
    media_image2.png
    Greyscale

Kim teaches illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. (As seen in figure 3 of Kim. The NIR Camera is parallel to the vein and it is supported by a support unit which is sitting parallel to the field of view of the vein)wherein the each of the stereo image sensors is situated individually on each of the pair of support members (As seen in figure 3 of Kim, the imaging sensors are individually on each pair of support members.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris and Yasui with Kim in order to position the light sources parallel to the object. One skilled in the art would have been motivated to modify Harris in this manner in order to visualize the vein patterns of thicker body parts, such as arms. (Kim, Abstract)
Regarding Claim 2, the combination of Harris, Yasui and Kim teaches the method of claim 1,where further Yasui teaches detecting, by the at least one processor a movement of the subject to align the subject in the field of view with the object; (¶[0020] The above-described syringe needle guiding apparatus is characterized in that the distance from the tip of the needle to the mark and the angle of the needle with respect to the blood vessel are indicated by a figure having the mark as its center, and the figure is a depth-wise virtual image in which a change of the distance along with movement of the needle is expressed by a change in size of the figure and a change of the angle along with movement of the needle is expressed by a change in shape of the figure.)
visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion in the stereo-visual interface.(¶[0036] Then, the virtual image of the blood vessel and the image of the needle (and a virtually duplicated needle) and the extended line of the needle are displayed on a monitor as a synthesized image (mixed reality) reflecting the actual positional relationship. [0037] Note that the positional relationship between the blood vessel and the needle is to be recognized in three dimensions; hence, the synthesized image is created as images seen from two different points. The two images are displayed on the monitor or image data thereof are recorded. [0038] Then, based on the two sets of image data, the location of the blood vessel as the needle's insertion target, the distance from the needle tip to the target blood vessel, and the angle of the needle with respect to the blood vessel are measured (analyzed using a computer) and displayed on the monitor. The examiner interprets as seen in figure 3, the needle is visually aligned to the target vein based on the calculation the positional relationship between the blood vessel and needle using their three dimensional coordinates from the images obtained from the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to align the needle to the vein by calculating the movement of the needle. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Regarding Claim 5, the combination of Harris, Yasui and Kim teaches the method of claim 1, where Harris further teaches wherein the object is a buried structure beneath a user skin and the subject is a needle ¶[0183], The image 212 can also be used during insertion of the IV line to facilitate positioning of the needle into the selected vein.)and wherein the stereo image sensors are one of a stereo-camera device and an ultrasound device. ([0070] The wearable system can include first and second cameras and generating an image can include generated a stereoscopic 3D image of the body portion. [0056], The one or more medical components can include one or more of a pulse oximeter, an ultrasound device, an ECG/EKG device, a blood pressure monitor, a digital stethoscope, a thermometer, an otoscope, or an exam camera. ) 
Harris does not explicitly teach wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface 
Yasui teaches teach wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface (As seen in Figure 2 of Yasui, top left image shows the needle on the left side of the vein), and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface, (As seen in Figure 2 of Yasui, top right image shows the needle on the right side of the vein)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to display the needle on both sides of the vein. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Regarding Claim 9, the combination of Harris, Yasui and Kim teaches the method of claim 1, where Harris further teaches wherein capturing the stereo image of the object in the illuminated field of view comprises: capturing a first image of the object from a first view point and a second image of the object from a second view point in the illuminated field of view (¶[0087], The system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins, a light sensor configured to receive light from the target area, where the light sensor can include a first light sensor element configured to produce a right-eye image and a second light sensor element configured to produce a left-eye image
determining pixels corresponding to the object in the first image and pixels corresponding to the object in the second image (¶[[0174], the imaging system can perform image processing (e.g., digital image processing) A second color (e.g., red) an be applied to portions of the image 212 (e.g., pixels) that are below a threshold brightness level, indicating that the portion of the image 212 is associated with a vein 206
capturing the stereo image of the object by combining the pixels corresponding to the object in the first image with the pixels corresponding to the object in the second image ([0174], A second color (e.g., red) an be applied to portions of the image 212 (e.g., pixels) that are below a threshold brightness level, indicating that the portion of the image 212 is associated with a vein 206, and/or with leaked fluid 216 resulting from infiltration or extravasation. A lookup table (LUT) can be used for the colorization process. The LUT can include image information (e.g., color information, brightness information) for various values (e.g., brightness values) in the original image 212. Thus, the pixels of the original image 212 can be mapped to new values based on the LUT to produce a processed (e.g., colorized) version of the image 212. The examiner interprets once the pixels are associated to the vein the prior art is than generating a colorized stereo image.)
Regarding Claim 10, Harris teaches a method for stereo-visual localization of an object by a stereo-visual localization apparatus, comprising:
receiving a first stereo image of the object in illuminated field of view from a first view point and a second stereo image of the object in illuminated field of view from a second view point; (¶[0087], The system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins, a light sensor configured to receive light from the target area, where the light sensor can include a first light sensor element configured to produce a right-eye image and a second light sensor element configured to produce a left-eye image, a controller configured to generate a 3D stereoscopic image that comprises the right-eye image and the left-eye image. The 3D stereoscopic image configured to distinguish the one or more veins from the other tissue around the veins)
receiving a third stereo image of subject from the first view point and a fourth stereo image of subject from the second view point; ([0012], The light source can include a third light emitter configured to emit light of a third wavelength that is different than the first and second wavelengths, and the controller can be configured to pulse the third light emitter to produce a third image using the third wavelength. The first wavelength can be between about 700 nm and 800 nm, the second wavelength can be between about 800 nm and about 900 nm, and the third wavelength can be between about 900 nm to about 1100 nm. The light source can include a fourth light emitter configured to emit light of a fourth wavelength that is different than the first, second, and third wavelengths, and the controller can be configured to pulse the fourth light emitter to produce a fourth image using the fourth wavelength. [0159], the imaging system 200 can enable a medical practitioner to identify the location of a blood vessel 206 to facilitate placement of a needle therein. The imaging system 200 can be configured to provide real time vein imaging with no perceptible time delay. [0183], once a needle or IV line has been inserted, the medical practitioner can use the imaging system to confirm patency of the vein, IV line, and/or infusion site. The examiner interprets the prior art is capable of generating multiple images of the view and can generate the needle being inserted into the vein.)
generating a stereo-visual interface comprising the first stereo image of the object in a first portion and the second stereo image of the object in a second portion (¶[0012], The controller can be configured to display the first and second images in rapid succession so that the first and second images merge when viewed by a viewer. The controller can be configured to combine the first image and the second image to form a composite image for display.);
Harris does not explicitly teach the first stereo image of the object in a first portion and the second stereo image of the object in a second portion or providing the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface. 
Yasui teaches the first stereo image of the object in a first portion and the second stereo image of the object in a second portion ([0023] As mentioned above, the present invention is an apparatus which creates images of a blood vessel and a needle and recognizes the positional relationship between the blood vessel and the needle. [0024] 1) A blood vessel can be recognized by using a blood vessel image whose image quality is optimized by using a see-through technology and an image processing technique. The examiner interprets the prior art is generating blood vessel images of a patient and shown in Figure 2 shows a first portion of the vessel on the top left and the second portion on the top right.); and
providing the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface (As seen in Figure 2 of Yasui shows a display screen of images of a needle and target vein. The image on the top left shows the needle(10) and the target vein(88) in a first portion of the display and the image on the right shows the image in a second portion of the display screen.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to display images of the subject in different portions of the display interface. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Harris and Yasui do not explicitly teach illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. wherein the each of the stereo image sensors is situated individually on each of the pair of support members


    PNG
    media_image2.png
    187
    505
    media_image2.png
    Greyscale

Kim teaches illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. (As seen in figure 3 of Kim. The NIR Camera is parallel to the vein and it is supported by a support unit which is sitting parallel to the field of view of the vein)wherein the each of the stereo image sensors is situated individually on each of the pair of support members (As seen in figure 3 of Kim, the imaging sensors are individually on each pair of support members.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris and Yasui with Kim in order to position the light sources parallel to the object. One skilled in the art would have been motivated to modify Harris in this manner in order to visualize the vein patterns of thicker body parts, such as arms. (Kim, Abstract)
Regarding Claim 11, the combination of Harris, Yasui and Kim teaches the method of claim 10,where further Yasui teaches detecting, by the at least one processor a movement of the subject to align the subject in the field of view with the object; (¶[0020] The above-described syringe needle guiding apparatus is characterized in that the distance from the tip of the needle to the mark and the angle of the needle with respect to the blood vessel are indicated by a figure having the mark as its center, and the figure is a depth-wise virtual image in which a change of the distance along with movement of the needle is expressed by a change in size of the figure and a change of the angle along with movement of the needle is expressed by a change in shape of the figure.)
visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion in the stereo-visual interface.(¶[0036] Then, the virtual image of the blood vessel and the image of the needle (and a virtually duplicated needle) and the extended line of the needle are displayed on a monitor as a synthesized image (mixed reality) reflecting the actual positional relationship. [0037] Note that the positional relationship between the blood vessel and the needle is to be recognized in three dimensions; hence, the synthesized image is created as images seen from two different points. The two images are displayed on the monitor or image data thereof are recorded. [0038] Then, based on the two sets of image data, the location of the blood vessel as the needle's insertion target, the distance from the needle tip to the target blood vessel, and the angle of the needle with respect to the blood vessel are measured (analyzed using a computer) and displayed on the monitor. The examiner interprets as seen in figure 3, the needle is visually aligned to the target vein based on the calculation the positional relationship between the blood vessel and needle using their three dimensional coordinates from the images obtained from the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to align the needle to the vein by calculating the movement of the needle. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Regarding Claim 16, Harris teaches a portable localization device for stereo-visual localization of an object, the portable localization device comprising:
a transceiver([0203] With reference to FIG. 18, in some embodiments, the medical components can connect to a Patient Integration Module (PIM) as a hub for some or all of the medical components, and the PIM can communicate with the Processor 244 via a cable or wirelessly.); 
at least one processor coupled with the transceiver, wherein the at least one processor is configured to: illuminate, by a pair of light sources, a field of view in which the object is located, wherein the pair of light sources is situated on a pair of support members which longitudinally sits in parallel on the field of view, (¶[0078] The light source is configured to emit near infrared (NIR) light. The light sensor can be configured to receive light reflected or scattered by the target area when the movable member is in the deployed position. [0212], as shown in FIGS. 22B and 22C, the hinge can be on the side, so that the movable member 104 rotates about an axis that is substantially parallel to the longitudinal axis of the device, or of the wearer's arm (e.g., to position the camera to the side of the wearer's arm when in the extended position). The examiner interprets that the sensor of the device shown in figure 22B and 22c is sitting parallel of the field of view of the vein. The examiner also interprets that as seen in Fig 21, shows the moveable member and both light sources 120 are supported by the moveable member each half of which corresponds to the claimed support members.)
capture a first stereo image of the object in the illuminated field of view from a first view point by a first stereo image sensor of a pair of stereo image sensors and a second stereo image of the object in the illuminated field of view from a second view point by a second stereo image sensor of the pair of stereo image sensors, (¶[0087], The system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins, a light sensor configured to receive light from the target area, where the light sensor can include a first light sensor element configured to produce a right-eye image and a second light sensor element configured to produce a left-eye image, a controller configured to generate a 3D stereoscopic image that comprises the right-eye image and the left-eye image. The 3D stereoscopic image configured to distinguish the one or more veins from the other tissue around the veins. [0197] In some embodiments, the stereoscopic image in 3D can be presented on a single monitor or display device, which can be used with the devices shown in FIGS. 4-7B, or with another handheld or mobile device, or with other suitable devices. For example, the device shown in FIG. 4 can include two cameras that are spaced apart to produce right eye and left eye images, instead of the single camera 208 shown. The right eye and left eye images can be displayed on a single display device (e.g., on a handheld or mobile device), and eyewear (e.g., shuttering, polarizing, or color filtering) can be worn by the user to present the right eye image to the right eye and the left eye image to the left eye. In some embodiments, the display device can be configured to present a 3D image without the use of specialized eyewear, e.g., by using a parallax barrier or an lenticular array to direct the right eye image to the right eye and the left eye image to the left eye. In some embodiments, the system can provide a stereoscopic 3D NIR image to assist in determining patency and/or in evaluating infiltration or extravasation (e.g., by allowing the user to determine depth in the image). Harris contemplates using stereo cameras along with the pair of light sources to render a 3D image that would allow the user to determine depth in the image.)wherein the each of the stereo image sensors is situated on each of the support member ([0092] The support member can be configured to position the light sensor relative to the infusion site to image an area of about three square inches to about five square inches, an area of about one square inch to about three square inches, and/or an area of about 0.1 square inches to about one square inch. The support member can be configured to couple the light sensor to the body portion of the patient.);
detect a subject placed over the object in the illuminated field of view; (¶[0183], the image system can be used to facilitate insertion of an intravenous (IV) line. For example, a medical practitioner can select a location for the IV line, e.g., based at least in part on the displayed image of the patient's vasculature. The presented image 212 can enable a medical practitioner to avoid branches and valves and other problematic areas when selecting a location for the IV line. The image 212 can also be used during insertion of the IV line to facilitate positioning of the needle into the selected vein.)
capture a third stereo image of the detected subject from the first view point by the first stereo image sensor and a fourth stereo image of the detected subject from the second view point by the second stereo image sensor,([0012], The light source can include a third light emitter configured to emit light of a third wavelength that is different than the first and second wavelengths, and the controller can be configured to pulse the third light emitter to produce a third image using the third wavelength. The first wavelength can be between about 700 nm and 800 nm, the second wavelength can be between about 800 nm and about 900 nm, and the third wavelength can be between about 900 nm to about 1100 nm. The light source can include a fourth light emitter configured to emit light of a fourth wavelength that is different than the first, second, and third wavelengths, and the controller can be configured to pulse the fourth light emitter to produce a fourth image using the fourth wavelength. [0159], the imaging system 200 can enable a medical practitioner to identify the location of a blood vessel 206 to facilitate placement of a needle therein. The imaging system 200 can be configured to provide real time vein imaging with no perceptible time delay. [0183], once a needle or IV line has been inserted, the medical practitioner can use the imaging system to confirm patency of the vein, IV line, and/or infusion site. The examiner interprets the prior art is capable of generating multiple images of the view and can generate the needle being inserted into the vein.)
generate a stereo-visual user interface  (¶[0012], The controller can be configured to display the first and second images in rapid succession so that the first and second images merge when viewed by a viewer. The controller can be configured to combine the first image and the second image to form a composite image for display.)
Harris does not explicitly teach a stereo-visual interface comprising the first stereo image of the object and in a first portion and the second stereo image of the object in a second portion and  provide the third image of the subject in the first portion and the fourth image of the subject in the second portion in the stereo-visual user interface.
Yasui teaches a stereo-visual interface comprising the first stereo image of the object and in a first portion and the second stereo image of the object in a second portion ([0023] As mentioned above, the present invention is an apparatus which creates images of a blood vessel and a needle and recognizes the positional relationship between the blood vessel and the needle. [0024] 1) A blood vessel can be recognized by using a blood vessel image whose image quality is optimized by using a see-through technology and an image processing technique. The examiner interprets the prior art is generating blood vessel images of a patient and shown in Figure 2 shows a first portion of the vessel on the top left and the second portion on the top right.)provide the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface (As seen in Figure 2 of Yasui shows a display screen of images of a needle and target vein. The image on the top left shows the needle(10) and the target vein(88) in a first portion of the display and the image on the right shows the image in a second portion of the display screen.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to display images of the subject in different portions of the display interface. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Harris and Yasui do not explicitly teach illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. wherein the each of the stereo image sensors is situated individually on each of the pair of support members


    PNG
    media_image2.png
    187
    505
    media_image2.png
    Greyscale

Kim teaches illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. (As seen in figure 3 of Kim. The NIR Camera is parallel to the vein and it is supported by a support unit which is sitting parallel to the field of view of the vein)wherein the each of the stereo image sensors is situated individually on each of the pair of support members (As seen in figure 3 of Kim, the imaging sensors are individually on each pair of support members.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris and Yasui with Kim in order to position the light sources parallel to the object. One skilled in the art would have been motivated to modify Harris in this manner in order to visualize the vein patterns of thicker body parts, such as arms. (Kim, Abstract)
Regarding Claim 17, the combination of Harris, Yasui and Kim teaches the device of claim 16, wherein the at least one processor is further configured to:
where further Yasui teaches detect a movement of the subject to align the subject in the field of view with the object (¶[0020] The above-described syringe needle guiding apparatus is characterized in that the distance from the tip of the needle to the mark and the angle of the needle with respect to the blood vessel are indicated by a figure having the mark as its center, and the figure is a depth-wise virtual image in which a change of the distance along with movement of the needle is expressed by a change in size of the figure and a change of the angle along with movement of the needle is expressed by a change in shape of the figure.)
visually align the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion in the stereo-visual interface. (¶[0036] Then, the virtual image of the blood vessel and the image of the needle (and a virtually duplicated needle) and the extended line of the needle are displayed on a monitor as a synthesized image (mixed reality) reflecting the actual positional relationship. [0037] Note that the positional relationship between the blood vessel and the needle is to be recognized in three dimensions; hence, the synthesized image is created as images seen from two different points. The two images are displayed on the monitor or image data thereof are recorded. [0038] Then, based on the two sets of image data, the location of the blood vessel as the needle's insertion target, the distance from the needle tip to the target blood vessel, and the angle of the needle with respect to the blood vessel are measured (analyzed using a computer) and displayed on the monitor. The examiner interprets as seen in figure 3, the needle is visually aligned to the target vein based on the calculation the positional relationship between the blood vessel and needle using their three dimensional coordinates from the images obtained from the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to align the needle to the vein by calculating the movement of the needle. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Regarding Claim 20, the combination of Harris, Yasui and Kim teaches the device of claim 16,
Harris further teaches wherein the object is a buried structure beneath a user skin and the subject is a needle ¶[0183], The image 212 can also be used during insertion of the IV line to facilitate positioning of the needle into the selected vein.)and wherein the stereo image sensors are one of a stereo-camera device and an ultrasound device. ([0070] The wearable system can include first and second cameras and generating an image can include generated a stereoscopic 3D image of the body portion. [0056], The one or more medical components can include one or more of a pulse oximeter, an ultrasound device, an ECG/EKG device, a blood pressure monitor, a digital stethoscope, a thermometer, an otoscope, or an exam camera. ) 
Harris does not explicitly teach wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface 
Yasui teaches teach wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface (As seen in Figure 2 of Yasui, top left image shows the needle on the left side of the vein), and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface, (As seen in Figure 2 of Yasui, top right image shows the needle on the right side of the vein)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to display the needle on both sides of the vein. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Regarding Claim 21, the combination of Harris, Yasui and Kim teaches the device of claim 16, where Harris further teaches wherein capturing the stereo image of the object in the illuminated field of view comprises: capturing a first image of the object from a first view point and a second image of the object from a second view point in the illuminated field of view (¶[0087], The system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins, a light sensor configured to receive light from the target area, where the light sensor can include a first light sensor element configured to produce a right-eye image and a second light sensor element configured to produce a left-eye image
determining pixels corresponding to the object in the first image and pixels corresponding to the object in the second image (¶[[0174], the imaging system can perform image processing (e.g., digital image processing) A second color (e.g., red) an be applied to portions of the image 212 (e.g., pixels) that are below a threshold brightness level, indicating that the portion of the image 212 is associated with a vein 206
capturing the stereo image of the object by combining the pixels corresponding to the object in the first image with the pixels corresponding to the object in the second image ([0174], A second color (e.g., red) an be applied to portions of the image 212 (e.g., pixels) that are below a threshold brightness level, indicating that the portion of the image 212 is associated with a vein 206, and/or with leaked fluid 216 resulting from infiltration or extravasation. A lookup table (LUT) can be used for the colorization process. The LUT can include image information (e.g., color information, brightness information) for various values (e.g., brightness values) in the original image 212. Thus, the pixels of the original image 212 can be mapped to new values based on the LUT to produce a processed (e.g., colorized) version of the image 212. The examiner interprets once the pixels are associated to the vein the prior art is than generating a colorized stereo image.)
Regarding Claim 22, Harris teaches A stereo-visual localization apparatus for stereo-visual localization of an object, the stereo-visual localization apparatus comprising:
a transceiver([0203] With reference to FIG. 18, in some embodiments, the medical components can connect to a Patient Integration Module (PIM) as a hub for some or all of the medical components, and the PIM can communicate with the Processor 244 via a cable or wirelessly.); and
at least one processor coupled with the transceiver, wherein the at least one processor is configured to: from a portable apparatus comprising a pair of light sources and a pair of stereo image sensors, receive a first stereo image of the object in illuminated field of view from a first view point and a second stereo image of the object in illuminated field of view from a second view point; (¶[0087], The system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins, a light sensor configured to receive light from the target area, where the light sensor can include a first light sensor element configured to produce a right-eye image and a second light sensor element configured to produce a left-eye image, a controller configured to generate a 3D stereoscopic image that comprises the right-eye image and the left-eye image. The 3D stereoscopic image configured to distinguish the one or more veins from the other tissue around the veins. [0197] In some embodiments, the stereoscopic image in 3D can be presented on a single monitor or display device, which can be used with the devices shown in FIGS. 4-7B, or with another handheld or mobile device, or with other suitable devices. For example, the device shown in FIG. 4 can include two cameras that are spaced apart to produce right eye and left eye images, instead of the single camera 208 shown. The right eye and left eye images can be displayed on a single display device (e.g., on a handheld or mobile device), and eyewear (e.g., shuttering, polarizing, or color filtering) can be worn by the user to present the right eye image to the right eye and the left eye image to the left eye. In some embodiments, the display device can be configured to present a 3D image without the use of specialized eyewear, e.g., by using a parallax barrier or an lenticular array to direct the right eye image to the right eye and the left eye image to the left eye. In some embodiments, the system can provide a stereoscopic 3D NIR image to assist in determining patency and/or in evaluating infiltration or extravasation (e.g., by allowing the user to determine depth in the image). Harris contemplates using stereo cameras along with the pair of light sources to render a 3D image that would allow the user to determine depth in the image.)
receive a third stereo image of subject from the first view point and a fourth stereo image of subject from the second view point; ([0012], The light source can include a third light emitter configured to emit light of a third wavelength that is different than the first and second wavelengths, and the controller can be configured to pulse the third light emitter to produce a third image using the third wavelength. The first wavelength can be between about 700 nm and 800 nm, the second wavelength can be between about 800 nm and about 900 nm, and the third wavelength can be between about 900 nm to about 1100 nm. The light source can include a fourth light emitter configured to emit light of a fourth wavelength that is different than the first, second, and third wavelengths, and the controller can be configured to pulse the fourth light emitter to produce a fourth image using the fourth wavelength. [0159], the imaging system 200 can enable a medical practitioner to identify the location of a blood vessel 206 to facilitate placement of a needle therein. The imaging system 200 can be configured to provide real time vein imaging with no perceptible time delay. [0183], once a needle or IV line has been inserted, the medical practitioner can use the imaging system to confirm patency of the vein, IV line, and/or infusion site. The examiner interprets the prior art is capable of generating multiple images of the view and can generate the needle being inserted into the vein.)
generating a stereo-visual interface (¶[0012], The controller can be configured to display the first and second images in rapid succession so that the first and second images merge when viewed by a viewer. The controller can be configured to combine the first image and the second image to form a composite image for display.);
Harris does not explicitly teach a stereo-visual interface comprising the first stereo image of the object and in a first portion and the second stereo image of the object in a second portion  and providing the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface. 
Yasui teaches a stereo-visual interface comprising the first stereo image of the object and in a first portion and the second stereo image of the object in a second portion ([0023] As mentioned above, the present invention is an apparatus which creates images of a blood vessel and a needle and recognizes the positional relationship between the blood vessel and the needle. [0024] 1) A blood vessel can be recognized by using a blood vessel image whose image quality is optimized by using a see-through technology and an image processing technique. The examiner interprets the prior art is generating blood vessel images of a patient and shown in Figure 2 shows a first portion of the vessel on the top left and the second portion on the top right.) 
providing the third image of the subject in the first portion and the fourth image of the subject in the second portion of the stereo-visual user interface (As seen in Figure 2 of Yasui shows a display screen of images of a needle and target vein. The image on the top left shows the needle(10) and the target vein(88) in a first portion of the display and the image on the right shows the image in a second portion of the display screen.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to display images of the subject in different portions of the display interface. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Harris and Yasui do not explicitly teach illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. wherein the each of the stereo image sensors is situated individually on each of the pair of support members


    PNG
    media_image2.png
    187
    505
    media_image2.png
    Greyscale

Kim teaches illuminating, by a pair of light sources, a field of view in which the object is located, wherein each of the pair of light sources is situated individually on each of a pair of support members, the pair of supports members each sitting in parallel to a longitude of the field of view. (As seen in figure 3 of Kim. The NIR Camera is parallel to the vein and it is supported by a support unit which is sitting parallel to the field of view of the vein)wherein the each of the stereo image sensors is situated individually on each of the pair of support members (As seen in figure 3 of Kim, the imaging sensors are individually on each pair of support members.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris and Yasui with Kim in order to position the light sources parallel to the object. One skilled in the art would have been motivated to modify Harris in this manner in order to visualize the vein patterns of thicker body parts, such as arms. (Kim, Abstract)
Regarding Claim 23, the combination of Harris, Yasui and Kim teaches the apparatus of claim 22,where further Yasui teaches wherein the at least one processor is further configured to: detect a movement of the subject to align the subject in the field of view with the object (¶[0020] The above-described syringe needle guiding apparatus is characterized in that the distance from the tip of the needle to the mark and the angle of the needle with respect to the blood vessel are indicated by a figure having the mark as its center, and the figure is a depth-wise virtual image in which a change of the distance along with movement of the needle is expressed by a change in size of the figure and a change of the angle along with movement of the needle is expressed by a change in shape of the figure.)
visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion in the stereo-visual interface.(¶[0036] Then, the virtual image of the blood vessel and the image of the needle (and a virtually duplicated needle) and the extended line of the needle are displayed on a monitor as a synthesized image (mixed reality) reflecting the actual positional relationship. [0037] Note that the positional relationship between the blood vessel and the needle is to be recognized in three dimensions; hence, the synthesized image is created as images seen from two different points. The two images are displayed on the monitor or image data thereof are recorded. [0038] Then, based on the two sets of image data, the location of the blood vessel as the needle's insertion target, the distance from the needle tip to the target blood vessel, and the angle of the needle with respect to the blood vessel are measured (analyzed using a computer) and displayed on the monitor. The examiner interprets as seen in figure 3, the needle is visually aligned to the target vein based on the calculation the positional relationship between the blood vessel and needle using their three dimensional coordinates from the images obtained from the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris with Yasui in order to align the needle to the vein by calculating the movement of the needle. One skilled in the art would have been motivated to modify Harris in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Claim 3-4, 12-13, 18-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US PG-Pub (US 20140046291 A1) in view of Yasui US PG-Pub(US 20110092811 A1) in view of Kim et al. ("Preliminary Study for Designing a Novel Vein-Visualizing Device") in view of Tripathi et al. US PG-Pub (US 20200008899 A1).
Regarding Claim 3, while the combination of Harris, Yasui and Kim teaches the method of claim 2, wherein visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion. (Yasui, ¶[0036-[0038], see claim rejection for claim 2) 
They don’t explicitly teach the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object; determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point;
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface.
Tripathi teaches the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface. [0294] The example stereoscopic visualization camera 300 of FIGS. 3 to 16 is configured to reduce or eliminate visual defects, spurious parallax, and/or misaligned optical paths that typically result in spurious parallax. In some examples, the stereoscopic visualization camera 300 reduces or eliminates spurious parallax by aligning ZRPs of the left and right optical paths to the respective centers of pixel sets 1006 and 1008 of the right and left optical image sensors 746 and 748. [0324], the template match method described above may be used to perform image alignment while focused on a planar target that is approximately orthogonal to a stereo optical axis of the stereoscopic visualization camera 300. The examiner interprets that based on the parallax of the images the prior art is aligning the left and right cameras of the stereoscopic to align the target along the optical axis of the camera.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris, Yasui and Kim with Tripathi in order to determine the differences in the two images and align based on the parallax of the images. One skilled in the art would have been motivated to modify Harris, Yasui and Kim in this manner in order to reduce spurious parallax between first and second images streams acquired or recorded in parallel of a target site. (Tripathi, ¶[0015])
Regarding Claim 4, the combination of Harris, Yasui, Kim and Tripathi teaches the method of claim 3, where Yasui further teaches wherein the parallax of the object and the parallax of the subject is zero when the object and the subject are in the single axis. ([0045], The X-axis is a coordinate axis common between the two images. Hence, the same location 88 is defined as a part of the blood vessel in the planar image 5, the examiner interprets if the needle and the object are on the same x-axis than there is no parallax in the image if they are aligned.)
Regarding Claim 12, while the combination of Harris, Yasui and Kim teaches the method of claim 11, wherein visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion. (Yasui, ¶[0036-[0038], see claim rejection for claim 11) 
They don’t explicitly teach the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object; determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point;
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface.
Tripathi teaches the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface. [0294] The example stereoscopic visualization camera 300 of FIGS. 3 to 16 is configured to reduce or eliminate visual defects, spurious parallax, and/or misaligned optical paths that typically result in spurious parallax. In some examples, the stereoscopic visualization camera 300 reduces or eliminates spurious parallax by aligning ZRPs of the left and right optical paths to the respective centers of pixel sets 1006 and 1008 of the right and left optical image sensors 746 and 748. [0324], the template match method described above may be used to perform image alignment while focused on a planar target that is approximately orthogonal to a stereo optical axis of the stereoscopic visualization camera 300. The examiner interprets that based on the parallax of the images the prior art is aligning the left and right cameras of the stereoscopic to align the target along the optical axis of the camera.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris, Yasui and Kim with Tripathi in order to determine the differences in the two images and align based on the parallax of the images. One skilled in the art would have been motivated to modify Harris, Yasui and Kim in this manner in order to reduce spurious parallax between first and second images streams acquired or recorded in parallel of a target site. (Tripathi, ¶[0015])
Regarding Claim 13, the combination of Harris, Yasui, Kim and Tripathi teaches the method of claim 12,
Harris further teaches wherein the object is a buried structure beneath a user skin and the subject is a needle ¶[0183], The image 212 can also be used during insertion of the IV line to facilitate positioning of the needle into the selected vein.)and wherein the stereo image sensors are one of a stereo-camera device and an ultrasound device. ([0070] The wearable system can include first and second cameras and generating an image can include generated a stereoscopic 3D image of the body portion. [0056], The one or more medical components can include one or more of a pulse oximeter, an ultrasound device, an ECG/EKG device, a blood pressure monitor, a digital stethoscope, a thermometer, an otoscope, or an exam camera. ) 
Harris does not explicitly teach wherein the parallax of the object and the parallax of the subject is zero when the object and the subject are in the single axis, wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface 
Yasui teaches teach wherein the parallax of the object and the parallax of the subject is zero when the object and the subject are in the single axis. ([0045], The X-axis is a coordinate axis common between the two images. Hence, the same location 88 is defined as a part of the blood vessel in the planar image 5, the examiner interprets if the needle and the object are on the same x-axis than there is no parallax in the image if they are aligned.) wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface (As seen in Figure 2 of Yasui, top left image shows the needle on the left side of the vein), and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface, (As seen in Figure 2 of Yasui, top right image shows the needle on the right side of the vein)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris, Kim and Tripathi with Yasui in order to display the needle on both sides of the vein. One skilled in the art would have been motivated to modify Harris, Kim and Tripathi in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Regarding Claim 18, while the combination of Harris, Yasui and Kim teaches the device of claim 17, wherein visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion. (Yasui, ¶[0036-[0038], see claim rejection for claim 17) 
They don’t explicitly teach the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object; determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point;
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface.
Tripathi teaches the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface. [0294] The example stereoscopic visualization camera 300 of FIGS. 3 to 16 is configured to reduce or eliminate visual defects, spurious parallax, and/or misaligned optical paths that typically result in spurious parallax. In some examples, the stereoscopic visualization camera 300 reduces or eliminates spurious parallax by aligning ZRPs of the left and right optical paths to the respective centers of pixel sets 1006 and 1008 of the right and left optical image sensors 746 and 748. [0324], the template match method described above may be used to perform image alignment while focused on a planar target that is approximately orthogonal to a stereo optical axis of the stereoscopic visualization camera 300. The examiner interprets that based on the parallax of the images the prior art is aligning the left and right cameras of the stereoscopic to align the target along the optical axis of the camera.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris, Yasui and Kim with Tripathi in order to determine the differences in the two images and align based on the parallax of the images. One skilled in the art would have been motivated to modify Harris, Yasui and Kim in this manner in order to reduce spurious parallax between first and second images streams acquired or recorded in parallel of a target site. (Tripathi, ¶[0015])
Regarding Claim 19, the combination of Harris, Yasui, Kim and Tripathi teaches the device of claim 18, where Yasui further teaches wherein the parallax of the object and the parallax of the subject is zero when the object and the subject are in the single axis. ([0045], The X-axis is a coordinate axis common between the two images. Hence, the same location 88 is defined as a part of the blood vessel in the planar image 5, the examiner interprets if the needle and the object are on the same x-axis than there is no parallax in the image if they are aligned.)
Regarding Claim 24, while the combination of Harris, Yasui and Kim teaches the apparatus of claim 23, wherein visually aligning the subject with the object based on the movement by simultaneously changing apparent position of the third and the fourth stereo images of the subject in each of the first portion and the second portion. (Yasui, ¶[0036-[0038], see claim rejection for claim 23) 
They don’t explicitly teach the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object; determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point;
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface.
Tripathi teaches the stereo-visual interface comprises: determining a difference in the apparent position of the object viewed along the first view point and the second view point based on the movement of the object ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the object based on the difference in the apparent position of the object viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)
determining a difference in an apparent position of the subject viewed along the first view point and the second view point based on the movement of the subject; ([0080], However, without careful design and compensation, many stereoscopic images have alignment issues between the left and right views. When viewed for a prolonged period of time, alignment issues can create confusion in an observer's brain as a result of differences between the left and right views. The examiner interprets that the prior art is capable of determining the differences between the stereoscopic images obtained by the imaging system.)determining a parallax of the subject based on the difference in the apparent position of the subject viewed along the first view point and the second view point; (¶[0014], Accordingly, adjustment of the optical elements can be provided through camera controls and/or user input devices connected to the camera, which enables adjustment to be made specifically for the camera. In addition, the optical elements of the stereoscopic visualization camera may be automatically and/or manually adjusted to align focus points of left and right images and reduce visual defects and/or spurious parallax. The end result is a relatively lightweight maneuverable stereoscopic visualization camera that provides a virtually flawless three-dimensional stereoscopic display that allows surgeons to practice their art without visual encumbrances. The examiner interprets the prior art is capable of determining a parallax based on the differences in the position of the left and right images.)and visually aligning the subject with the object in a single axis based on the parallax of the object and the parallax of the subject in both the first portion and the second portion of the stereo-visual interface. [0294] The example stereoscopic visualization camera 300 of FIGS. 3 to 16 is configured to reduce or eliminate visual defects, spurious parallax, and/or misaligned optical paths that typically result in spurious parallax. In some examples, the stereoscopic visualization camera 300 reduces or eliminates spurious parallax by aligning ZRPs of the left and right optical paths to the respective centers of pixel sets 1006 and 1008 of the right and left optical image sensors 746 and 748. [0324], the template match method described above may be used to perform image alignment while focused on a planar target that is approximately orthogonal to a stereo optical axis of the stereoscopic visualization camera 300. The examiner interprets that based on the parallax of the images the prior art is aligning the left and right cameras of the stereoscopic to align the target along the optical axis of the camera.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris, Yasui and Kim with Tripathi in order to determine the differences in the two images and align based on the parallax of the images. One skilled in the art would have been motivated to modify Harris, Yasui and Kim in this manner in order to reduce spurious parallax between first and second images streams acquired or recorded in parallel of a target site. (Tripathi, ¶[0015])
Regarding Claim 25, the combination of Harris, Yasui, Kim and Tripathi teaches the apparatus of claim 24
Harris further teaches wherein the object is a buried structure beneath a user skin and the subject is a needle ¶[0183], The image 212 can also be used during insertion of the IV line to facilitate positioning of the needle into the selected vein.)and wherein the stereo image sensors are one of a stereo-camera device and an ultrasound device. ([0070] The wearable system can include first and second cameras and generating an image can include generated a stereoscopic 3D image of the body portion. [0056], The one or more medical components can include one or more of a pulse oximeter, an ultrasound device, an ECG/EKG device, a blood pressure monitor, a digital stethoscope, a thermometer, an otoscope, or an exam camera. ) 
Harris does not explicitly teach wherein the parallax of the object and the parallax of the subject is zero when the object and the subject are in the single axis, wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface 
Yasui teaches teach wherein the parallax of the object and the parallax of the subject is zero when the object and the subject are in the single axis. ([0045], The X-axis is a coordinate axis common between the two images. Hence, the same location 88 is defined as a part of the blood vessel in the planar image 5, the examiner interprets if the needle and the object are on the same x-axis than there is no parallax in the image if they are aligned.) wherein the third stereo image of the subject appears on a left side of the first stereo image of the object in the first portion of the stereo-visual user interface (As seen in Figure 2 of Yasui, top left image shows the needle on the left side of the vein), and the fourth stereo image of the subject appears on a right side of the second stereo image of the object in the second portion of the stereo-visual user interface, (As seen in Figure 2 of Yasui, top right image shows the needle on the right side of the vein)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Harris, Kim and Tripathi with Yasui in order to display the needle on both sides of the vein. One skilled in the art would have been motivated to modify Harris, Kim and Tripathi in this manner in order to facilitate the insertion of a syringe needle into a blood vessel. (Yasui, ¶[0001])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663           

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663